Exhibit 99.1 The Financial Information about Segments of Leucadia National Corporation (“the Company”) included in this Exhibit 99.1 has been revised to reflect Keen Energy Services, LLC (“Keen”) as a discontinued operation in the Company’s consolidated financial statements.All other information included in this exhibit remains unchanged and does not reflect any other events or developments that have occurred subsequent to February 27, 2012.More current information is included in the Company’s quarterly report on Form 10-Q for the period ended September 30, 2012 and other filings with the Securities and Exchange Commission.This exhibit should be read in conjunction with Selected Financial Data, Management’s Discussion and Analysis of Financial Condition and Results of Operations, Quantitative and Qualitative Disclosures about Market Risk, and Financial Statements and Supplementary Data included in exhibits 99.2, 99.3, 99.4 and 99.5, respectively. Item 1.Business. Financial Information about Segments The Company’s reportable segments consist of the consolidated operating units identified above, which offer different products and services and are managed separately.Other operations primarily consist of the Company’s wineries and energy projects.As a result of the classification of Keen Energy Services, LLC (“Keen”) as a discontinued operation, the Company no longer has an oil and gas drilling services segment. Associated companies include equity interests in other entities that the Company accounts for under the equity method of accounting.Investments in associated companies that are accounted for under the equity method of accounting include HomeFed Corporation (“HomeFed”), a corporation engaged in real estate activities, Linkem S.p.A. (“Linkem”), a wireless broadband services provider in Italy, JHYH, Berkadia and Garcadia, a joint venture that owns automobile dealerships.Associated companies also include the Company’s investments in Jefferies and Mueller which are accounted for at fair value rather than under the equity method of accounting. Corporate assets primarily consist of the deferred tax asset, investments and cash and cash equivalents and corporate revenues primarily consist of investment and other income and securities gains and losses.Corporate assets include the Company’s investment in Fortescue and in the common shares of Inmet Mining Corporation (“Inmet”), a Canadian-based global mining company.Corporate assets, revenues, overhead expenses and interest expense are not allocated to the operating units. Conwed Plastics has a manufacturing and sales facility located in Belgium, National Beef has sales offices in and exports its products to various countries and the Company owns a small Caribbean-based telecommunications provider; these are the only foreign operations with non-U.S. revenue or assets that the Company consolidates.Unconsolidated non-U.S. based investments include the investments in Fortescue, Inmet and Linkem. Certain information concerning the Company’s segments is presented in the following table.Consolidated subsidiaries are reflected as of the date a majority controlling interest was acquired, which was December 30, 2011 for National Beef.Since National Beef’s operating activities subsequent to the acquisition during 2011 were not significant they have not been included in the Company’s 2011 consolidated statement of operations.Associated Companies are not considered to be a reportable segment, but are reflected in the table below under income (loss) from continuing operations before income taxes and identifiable assets employed. 1 (In thousands) Revenues and other income (a): Manufacturing: Idaho Timber $ $ $ Conwed Plastics Gaming Entertainment Domestic Real Estate Medical Product Development Other Operations (b) Corporate (c) Total consolidated revenues and other income $ $ $ Income (loss) from continuing operations before income taxes: Manufacturing: Idaho Timber $ ) $ $ ) Conwed Plastics Gaming Entertainment ) Domestic Real Estate ) ) Medical Product Development ) ) ) Other Operations (b) Income (loss) related to Associated Companies ) Corporate (c) ) Total consolidated income from continuing operations before income taxes $ $ $ Depreciation and amortization expenses: Manufacturing: (d) Idaho Timber $ $ $ Conwed Plastics Gaming Entertainment Domestic Real Estate Medical Product Development Other Operations (d) Corporate Total consolidated depreciation and amortization expenses $ $ $ Identifiable assets employed: Beef Processing $ $
